DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 18 should read “an inside of the oil return pipe and an inside of the oil discharge pipe”
Claim 10, line 4 should read “the oil is 
Claim 11, line 4 should read “discharged from the low-stage compressor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a position of the discharge hole of the muffler is at a range of 1800 other than a total of 1800, which is 900 to left and right with respect to a rotation center of the motor from a connecting portion of the oil discharge pipe”; this limitation is ambiguous, rendering the claim indefinite.  In this case, the Examiner cannot discern what is being claimed by Applicant.  The limitation as written appears convoluted and illogical.  As such, the claim is rendered indefinite.  For examination purposes herein, the Examiner has interpreted this limitation as requiring the discharge hole of the muffler to be spaced away from a connecting portion of the oil discharge pipe.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008-261227 to Masuda.
	In regards to independent Claim 1, and with particular reference to Figure 1, Masuda discloses:


(1)	A multistage compression system using refrigerant and oil (Fig. 1; paras. 30-32 disclose carbon dioxide gas and oil), the multistage compression system comprising: a low-stage compressor (2) configured to compress the refrigerant; a high-stage compressor (3) configured to further compress the refrigerant compressed by the low-stage compressor; an oil return pipe (5) configured to return the oil discharged by the high-stage compressor to the low-stage compressor (Fig. 1; para. 35); and an oil discharge pipe (6) configured to discharge the oil in the low-stage compressor (Fig. 1; para. 38), the low-stage compressor including: a compression part (15; Fig. 2) configured to compress the refrigerant, a motor (16; Fig. 2) arranged and configured to drive the compression part, and a container (10; Fig. 2) that houses the compression part and the motor, the container forming a high-pressure space (i.e. internal space of container 10) storing compressed refrigerant, and inside of the oil return pipe and inside of the oil discharge pipe being connected (i.e. fluidly) to the high-pressure space (as shown in Fig. 1, the oil return pipe 5 is connected to the high-pressure space via accumulator 90a and suction pipe 19a; similarly, the oil discharge pipe 6 is directly connected to the high-pressure space below the motor).

In regards to Claim 2, the motor is disposed above the compression part (Fig. 2).
In regards to Claim 10, the refrigerant is refrigerant mainly includes including carbon dioxide (paras. 30 & 66), and the oil is oil insoluble in carbon dioxide (para. 66; “oil corresponding to carbon dioxide gas is used”)
In regards to Claim 11, refrigerant pipes (20a, 8, 30b, 19b) are arranged and configured to introduce refrigerant compressed and discharged at the low-stage compressor to a suction portion of the high-stage compressor (Fig. 1), and an accumulator (90b) is disposed between the refrigerant pipes .

Claim(s) 1-5, 8, 10, 12-14, 16-17, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009-79820 to Inoue.
	In regards to independent Claim 1, and with particular reference to Figure 1, Inoue discloses:

(1)	A multistage compression system using refrigerant and oil (Fig. 1; para. 41 discloses carbon dioxide gas and PAG oil), the multistage compression system comprising: a low-stage compressor (18) configured to compress the refrigerant; a high-stage compressor (34) configured to further compress the refrigerant compressed by the low-stage compressor; an oil return pipe (82) configured to return the oil discharged by the high-stage compressor to the low-stage compressor (Fig. 1; paras. 34-35); and an oil discharge pipe (121) configured to discharge the oil in the low-stage compressor (Fig. 1; para. 43), the low-stage compressor including: a compression part (48) configured to compress the refrigerant, a motor (14; Fig. 1) arranged and configured to drive the compression part, and a container (12) that houses the compression part and the motor (Fig. 1), the container forming a high-pressure space (i.e. internal space of container 12) storing compressed refrigerant, and inside of the oil return pipe and inside of the oil discharge pipe being connected (i.e. fluidly) to the high-pressure space (as shown in Fig. 1, the oil return pipe 82 is connected directly to the high-pressure space; similarly, the oil discharge pipe 121 is directly connected to the high-pressure space below the motor).

In regards to Claim 2, the motor is disposed above the compression part (Fig. 1).
Claims 3 & 12, the oil return pipe and the oil discharge pipe are connected to the container above the compression part and below the motor (this is apparent in Fig. 1).
In regards to Claims 4, 13, & 16, a connecting portion of the oil return pipe connected to the container is higher than a connecting portion of the oil discharge pipe connected to the container (this is apparent in Fig. 1).
In regards to Claims 5, 14, 17, & 19, a connecting portion of the oil return pipe connected to the container is as high as a connecting portion of the oil discharge pipe connected to the container (this is apparent in Fig. 1).
In regards to Claim 8, the compression part includes a compression chamber (LR, HR; Fig. 2) configured such that the refrigerant is introduced into the compression chamber and compressed, a muffler (64, 68) provided with a discharge hole (64) configured to discharge the refrigerant compressed in the compression chamber (paras. 26-27) , and in top view, a position of the discharge hole of the muffler is at a range of 180 degrees other than a total of 180 degrees, which is 90 degrees to left and right with respect to a rotation center of the motor from a connecting portion of the oil discharge pipe (please refer to the 112(b) rejection above regarding this limitation; in this instance, it is apparent in Figure 1 that Inoue’s muffler discharge hole 64 is spaced away from a connecting portion of the oil discharge pipe 121).
In regards to Claim 10, the refrigerant mainly includes including carbon dioxide (para. 41), and the oil is oil insoluble in carbon dioxide (para. 41)

Claim(s) 1-3, 6-7, 10, 12, 15, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008-175066 to Hattori.
	In regards to independent Claim 1, and with particular reference to Figure 1, Hattori discloses:

(1)	A multistage compression system using refrigerant and oil (Fig. 1; paras. 16-17 disclose carbon dioxide gas and PAG oil), the multistage compression system comprising: a low-stage compressor (11) configured to compress the refrigerant; a high-stage compressor (12) configured to further compress the refrigerant compressed by the low-stage compressor; an oil return pipe (27d) configured to return the oil discharged by the high-stage compressor to the low-stage compressor (Fig. 1; para. 48); and an oil discharge pipe (22) configured to discharge the oil in the low-stage compressor (Fig. 1; para. 21), the low-stage compressor including: a compression part (i.e. a roller; para. 20) configured to compress the refrigerant, a motor (13; Fig. 1) arranged and configured to drive the compression part, and a container (10) that houses the compression part and the motor (Fig. 1 shows that the container 1 houses shaft 4 of the motor assembly), the container forming a high-pressure space (30) storing compressed refrigerant, and inside of the oil return pipe and inside of the oil discharge pipe being connected (i.e. fluidly) to the high-pressure space (as shown in Fig. 1, the oil return pipe 82 is connected directly to the high-pressure space 30; similarly, the oil discharge pipe 22 is directly connected to the high-pressure space 30).

In regards to Claim 2, the motor is disposed above the compression part (Fig. 1).
In regards to Claims 3 & 12, the oil return pipe and the oil discharge pipe are connected to the container above the compression part and below the motor (this is apparent in Fig. 1).
In regards to Claims 6 & 15, in a top view, a connecting portion of the oil discharge pipe connected to the container is at a position separated by 90 degrees or more in a rotation direction of the motor from a connecting portion of the oil return pipe connected to the container (para. 35 discloses a 180 degree separation).
Claims 7 & 18, in a top view, the connecting portion of the oil discharge pipe connected to the container is at a position separated by 180 degrees or more in the rotation direction of the motor from the connecting portion of the oil return pipe connected to the container (para. 35 discloses a 180 degree separation).
In regards to Claim 10, the refrigerant mainly includes including carbon dioxide (para. 41), and the oil is oil insoluble in carbon dioxide (para. 41)
In regards to Claim 20, in a top view, the connecting portion of the oil discharge pipe connected to the container is at a position separated by 90 degrees or more in a rotation direction of the motor from the connecting portion of the oil return pipe connected to the container (this is apparent in Fig. 1, which shows that the oil return pipe 82 and oil discharge pipe 121 arranged on opposite sides of the shaft 16, thereby arranging them more than 90 degrees apart from each other).

Claim(s) 1, 4-7, 9, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0152524 to Kishi et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-2, Kishi et al. (Kishi hereinafter) discloses:

(1)	A multistage compression system using refrigerant and oil (Figs. 1-2; Abstract discloses refrigerant and lubrication oil), the multistage compression system comprising: a low-stage compressor (2) configured to compress the refrigerant; a high-stage compressor (3) configured to further compress the refrigerant compressed by the low-stage compressor; an oil return pipe (21, 12; Fig. 1) configured to return the oil discharged by the high-stage compressor to the low-stage compressor (Fig. 2; para. 107); and an oil discharge pipe (13, 17) configured to discharge the oil in the low-stage compressor (Fig. 1; para. 92), the low-stage compressor including: a compression cavities”; para. 92) storing compressed refrigerant, and inside of the oil return pipe and inside of the oil discharge pipe being connected (i.e. fluidly) to the high-pressure space (as shown in Fig. 1, the oil return pipe 21, 12 is fluidly connected to the high-pressure space via the oil discharge pipe 13, 17, which is also fluidly connected to the high-pressure space; see also para. 92).

In regards to Claim 4, a connecting portion of the oil return pipe connected to the container is higher than a connecting portion of the oil discharge pipe connected to the container (this is apparent in Fig. 1).
In regards to Claims 5 & 19, a connecting portion of the oil return pipe connected to the container is as high as a connecting portion of the oil discharge pipe connected to the container (this is apparent in Fig. 1).
In regards to Claims 6 & 20, in a top view, a connecting portion of the oil discharge pipe connected to the container is at a position separated by 90 degrees or more in a rotation direction of the motor from a connecting portion of the oil return pipe connected to the container (this is apparent in Fig. 1, which shows that the oil return pipe and oil discharge pipe arranged on opposite sides of the shaft 4, thereby arranging them more than 90 degrees apart from each other).
In regards to Claim 7, in a top view, the connecting portion of the oil discharge pipe connected to the container is at a position separated by 180 degrees or more in the rotation direction of the motor from the connecting portion of the oil return pipe connected to the container (this is apparent in Fig. 1, 
In regards to Claim 9, the oil discharge pipe (21, 12) has a diameter (at portion 12) equivalent to a diameter (at portion 13) of the oil return pipe (13, 17) (this is apparent in Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 6,446,462 to Kiyokawa et al. and US 4,179,248 to Shaw, which also disclose multi-stage compressors utilizing lubrication control circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC